DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 14, 16, 17, 20, and 23-28 are pending. 

Response to Arguments
Applicant did not address some of the 112 rejections from Non-Final Rejection filed on September 17, 2021, but did not make any arguments. Therefore, the rejections have been maintained. 

Response to Amendment
Regarding 112 rejections, Applicant’s amendments have not overcome each and every rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language “an assessment unit configured to determine a seizure detection, determine a pathological state, issue the seizure detection, determine a severity of a pathological state, and determine a response to the delivered therapy” in claims 14 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, based on the instant specification, no corresponding structures have been found.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 14, 16, 17, 20, and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claims 14 and 28, the limitation “the first sensor configured to collect an EMG activity signal and a heart rate variability signal from a patient” is a new matter.  
The instant specification discloses that an EMG sensor is a kinetic sensor 212 in fig. 1 (para. [0033]) and that heart rate variability is measured based on a signal collected from body signal sensor 282 in fig. 1 (para. [0042]). The instant specification discloses that EMG signal and HRV signal are measured by two different types of sensors. On the contrary, the claim limitation is reciting a sensor that collects both EMG signal and HRV signal. The limitation is not supported by the specification.  
	Re Claim 14, the limitation “determine … that the patient is in a seizure or an epileptic state based on the heart rate variability signal being incommensurate with the current activity level” is a new matter. 
	Para. [0074] discloses that a detection of a pathological state may be issued 1) if the at least one BDV is within the non-pathological range, but 2) incommensurate with the activity or work level. The specification describes that both conditions need to be satisfied to detect the pathological state, but the claim only recites one of the conditions. The current limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Re Claim 28, the limitation, “a current body data variability range module configured to determine via the one or more processors a first body data variability range based on the heart rate variability signal and a received power variability at a certain neurological index frequency band” is a new matter. 
Para. [0068] of the instant specification discloses that a non-pathological range may be determined for neurologic activity variability and another non-pathological range for HRV. However, the instant specification does not disclose a non-pathological range determined based on two types of variability signals. Therefore, the claim limitation is not supported by the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 17, 20, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 14, the limitation “a non-pathological body data variability reference range” is indefinite, because it is unclear for which parameter the non-pathological body data variability reference range is being determined. 
	Re Claim 28, the limitation “a current body data variability range module configured to determine via one or more processors a first body data variability range based on the heart rate variability signal and a received power variability at a certain neurological index frequency band” is indefinite. 
It is unclear what “a first body data variability range based on the heart rate variability signal and a power variability at a certain neurological index frequency band” is. 
According to para. [0052] of the instant specification, a body data variability of one or more body data types is determined based on body data. The instant specification discloses “an HRV module 310 configured to determine HRV from heart rate data”, “a respiratory rate variability (RRV) module 320 configured to determine RRV from respiratory rate data”, “a blood pressure variability (BPV) module 350 configured to determine BPV from blood pressure data”, “other modules configured to determine a variability of a particular body data type from that body data”, and “the current BDV module 265” may determine a variability of a body data variability (e.g., a second derivative, a third derivative, etc., of the body data)”. 
According to para. [0043] of the instant specification, at least one body data variability is selected from a list of different types including power variability at a certain neurological index frequency band as one of the types. 
As currently written, it is unclear what “a first body data variability range” is and what type of data it is. 
	Re Claims 14 and 28, the limitation, “an assessment unit configured to determine a seizure detection, determine a pathological state, issue the seizure detection, determine a severity of a pathological state, and determine a response to the delivered therapy” is indefinite, because the limitations have been interpreted under 35 U.S.C. 112(f), but the corresponding structures could not be found in the instant specification. It is unclear what structures are required for the limitation. 
Indefiniteness of the independent claims renders the dependent claims indefinite. 
Re Claims 16, 23, 24, 26, the limitation “the first body data variability” is indefinite, because it lacks antecedent basis. 

Allowable Subject Matter
Claims 14, 16, 17, 20, and 23-28 appear to avoid the prior art, but remain rejected under 35 U.S.C. 112 above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, March 9, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
/JONATHAN T KUO/Primary Examiner, Art Unit 3792